Voto disidente del
Juez Asociado Señor Irizarry Yunqué
al cual se unen los Jueces Asociados Señores Martín y Díaz Cruz.
San Juan, Puerto Rico, a 29 de noviembre de 1977
Confirmaría la sentencia. Precisamente por ser este un caso de prueba conflictiva y de discrepancias en los testimo-nios de una misma parte, no estamos en mejor posición que la del juez que vio y oyó declarar a los testigos y debemos por tanto respetar sus conclusiones sobre los hechos.
El hecho de si la goma explotó antes o después del carro patinar a mi juicio carece de importancia. Sí es importante que la goma que explotó estaba lisa, lo que explica que el ve-hículo se “barriera” en una semicurva sobre un pavimento mojado. Ante este cuadro de hechos, si bien incurrió en falta el demandante al conducir a velocidad de 30 a 35 millas, que si moderada en circunstancias normales resulta excesiva bajo las circunstancias aquí presentes, no puede quedar exenta de responsabilidad Hertz Rent A Car, que tenía el deber de proveer al automóvil gomas en buen estado.
Un vehículo de motor es un artefacto peligroso per se. Las estadísticas sobre los accidentes, las muertes, personas lesionadas, y pérdidas en millones de dólares como consecuen-cia de su operación en nuestras vías públicas es alarmante. Véase González v. Seatrain Lines of P.R., 106 D.P.R. 494 (1977). Hertz explota un negocio lucrativo a base de poner sus automóviles de alquiler a rodar por nuestras carreteras. No debe estar exenta de responsabilidad si no cumple con un deber de mínima consideración para con sus clientes y para la seguridad pública, que es cuidar de que tales automó-viles estén en óptima condición.
*538Confirmaría la sentencia que reconoció la existencia de negligencia del conductor y de Hertz a base de un 50% cada parte.